DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-9 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea without significantly more. 
In a test for patent subject matter eligibility, the claims pass Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. 
When assessed under Step2A, Prong I, Independent claim 1 is found to be directed towards a judicial exception (i.e. abstract idea). In this instance, claim 1 recites the limitations “acquire a change in a display parameter related to image display” and “determine whether or not the display parameter after the change is more suitable for a second blood stream imaging mode than for the first blood stream imaging mode”. The cited limitations, under their broadest reasonable interpretation, encompass a mental process (i.e. abstract idea) of acquiring information and determining suitability which can be performed in the mind or by a human using a pen and a paper (e.g. observation, evaluation, judgment, opinion). In other words, a person could reasonably acquire a change in a display parameter (e.g. through observation) and determine whether or not the display parameter after the change is more suitable (e.g. through observation/judgement). Examiner notes that with the exception of generic computer-implemented steps (e.g. processing circuitry recited in claim 1), there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation remains directed towards a judicial exception (MPEP 2106.04(a)) and the claim must be reviewed under Step 2A, Prong II to determine patent eligibility.
Step 2A, Prong II determines whether any claim recites an additional element that integrates the judicial exception into a practical application. Independent claims recites the following additional element(s):
processing circuitry. 
The additional element(s) in the cited independent claim(s) are not found to integrate the judicial exception into a practical application. In this case, an ultrasound diagnosis apparatus is merely a generic machine and does no more than link the judicial exception to a particular technological environment or field of use. Therefore, under step 2A Prong II the Judicial exception is not integrated into a practical application by additional elements of independent claim and the claim must be reviewed under Step 2B to determine patent eligibility.
Step 2B determines where a claim amounts to significantly more.  Examiner notes that the independent claim(s) recite(s) the following additional element(s): 
processing circuitry
The additional element(s) listed above do not amount to significantly more than the judicial exception. Additionally there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. Therefore, under Step 2B in a test for patent subject matter eligibility, the judicial exception of the independent claim(s) do not amount to significantly more and the independent claim(s) remain patent ineligible.
Dependent claims 2-9 and 17-20 further limit the judicial exception of independent claim 1. When analyzed as a whole, these claims are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed towards an abstract idea and do not sufficiently integrate the subject matter into a practical application or recite elements which constitute significantly more than the abstract ideas identified. The dependent claims are directed toward additional elements which encompass abstract ideas
In this instance, dependent claims recite the following limitations:
Receive a change in the threshold
The cited limitation(s), under their broadest reasonable interpretation, encompass mental processes (i.e. abstract idea) which can be performed in the mind or by a human using a pen and a paper (e.g. observation, evaluation, judgment, opinion). In other words, a human could reasonably receive a change in a threshold (e.g. via observation). Examiner notes that with the exception of generic computer-implemented steps (e.g. processing circuitry), there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation is considered to be directed towards a judicial exception (MPEP 2106.04(a)).
Under Step 2A, Prong II for dependent claims 2-9 and 17-19, present additional elements which only further narrow the judicial exceptions (e.g. Claims 3-5 and 7 which recite “to display information…” which encompasses mere extra-solution activity of displaying information, Claim 2 which recites to transition from the first mode to the second bloodstream imaging mode is more suitable…” which is merely a step of applying the judicial exception to a generic device, Claim 6 which recites to transition from the first mode to the second mode when a transition command is issued which is insignificant extra-solution of changing imaging modes, claims 8-9 and 17-19 which only further narrow the nature of the first and second imaging mode, the imaging method, the display parameter and the determination)   and provide no additional element which are found to integrate the judicial exception into a practical application. 
These dependent claims include no additional claims that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “more suitable”. The limitation is a subjective term which requires the exercise of subjective judgment without restriction rendering the claim indefinite (See MPEP 2173.05(b) Subsection IV). Examiner notes that the specification does not provide a clear standard for measuring the scope of the term “suitable”. For examination purposes, it has been interpreted to mean anything which appears “more suitable” at the examiner’s discretion, however, clarification is required. 
Claim 3 recites the limitation “a transition”. It is unclear if this is the same transition of claim 2 or a different transition. For examination purposes, it has been interpreted to mean any transition, however, clarification is required.
Claim 5 recites the limitation “display information”. It is unclear if this is the same information of claim 4 or a different information. For examination purposes, it has been interpreted to mean either the same or different information, however, clarification is required. 
Claim 7 recites the limitation “display information”. It is unclear if this is the same information of claim 3 or a different information. For examination purposes, it has been interpreted to mean either the same or different information, however, clarification is required. 
Claim 7 recites the limitation “a transition”. It is unclear if this is the same transition of claim 2, the transition of claim 3, or a different transition. For examination purposes, it has been interpreted to mean any transition, however, clarification is required.
Claim 19 recites the limitation “make the determination by comparing the display parameter after the change with the threshold after the change”. It is unclear if this is a different determination with a different comparison than the determination/comparison of claim 18 or if the limitation is attempting to further define the determination and comparison to be with respect to the threshold after the change and not the initial threshold. For examination purposes, it has been interpreted to mean any determination by any comparing, however, clarification is required. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites “wherein the processing circuitry is further configured to display information indicating that a transition has been made from the first bloodstream imaging mode to the second bloodstream imaging mode” and depends from claim 3 which recites “wherein the processing circuitry is further configured to display information indicating that a transition is made from the first bloodstream imaging mode to the second bloodstream imaging mode”. The only differences between claims 3 and 7 appear to be that claim 3 sets forth that the transition “is made” and claim 7 sets forth the transition “has been made”, however, a person having ordinary skill in the art would have recognized that if the transition “is” made that it “has been” made, therefore claim 7 does not appear to further limit the subject matter of claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

select
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chono (US 20170014105 A1).
Regarding claim 1,
Chono discloses an ultrasound diagnosis apparatus (at least fig. 1 and corresponding disclosure in at least [0027]), comprising processing circuity (at least fig. 1 (14, 20, 22, 26, 28, and 34) and corresponding disclosure in at least [0030], [0034], [0038]-[0039], [0047]), configured to:
Acquire a change in a display parameter (at least fig. 5 (100) and corresponding disclosure in at least [0065]) related to image display in a first bloodstream imaging mode of displaying a bloodstream signal (at least figs. 5 (90/92) and corresponding disclosure in at least  [0065]) acquired by an ultrasound probe (at least fig. 1 (10) and corresponding disclosure in at least [0028]) during execution of the first bloodstream imaging mode ([0067] which discloses the mode of the doppler measurement in this Doppler measurement position (i.e. in the retrograde flow position) is automatically changed from the pulsed Doppler mode (i.e. a first bloodstream imaging mode) to the continuous wave doppler mode (i.e. during the pulsed Doppler mode))
Determine whether or not the display parameter after the change is more suitable for a second bloodstream imaging mode than for the first bloodstream imaging mode ([0067] which discloses in a retrograde flow position, measurement is performed preferably in the continuous wave doppler mode (i.e. second bloodstream imaging mode) which is suitable for measurement of flow at high velocities and when the retrograde flow is specified, the mode of the doppler measurement in this Doppler measurement position is automatically changed from the pulsed Doppler mode to the continuous wave Doppler mode. Examiner notes a person having ordinary skill in the art would have recognized that the system thus determines that the display parameter (i.e. the Doppler measurement position specification) after the change (i.e. when retrograde flow is specified) is more suitable for the continuous doppler wave mode), an imaging method of the second bloodstream imaging mode differing from the imaging method of the first bloodstream imaging mode ([0003] which discloses a method called continuous wave doppler is for using continuous waves over a wide range on an ultrasound beam and a method called pulsed wave doppler for using pulse waves in a local area on an ultrasound beam) 

Regarding claim 2,
Chono further discloses wherein the processing circuitry is further configured to transition from the first bloodstream imaging mode to the second bloodstream imaging mode when the display parameter after the change is more suitable for the second bloodstream imaging mode than for the first bloodstream imaging mode ([0067] which discloses when the retrograde flow is specified, the mode of the doppler measurement in this Doppler measurement position is automatically changed from the pulsed Doppler mode to the continuous wave Doppler mode). 

Regarding claim 3,
Chono further discloses wherein the processing circuitry is further configured to display information indicating that a transition is made from the first bloodstream imaging mode to the second bloodstream imaging mode (See at least fig. 6 (110) and corresponding disclosure in at least [0067] which discloses the cursor indicating the doppler measurement position 110 in the continuous wave doppler mode is of a circular shape. Examiner thus notes this would indicate that the transition is made from the first bloodstream imaging mode (i.e. pulsed wave mode) to the second blood stream imaging mode (continuous wave mode)) 

Regarding claim 7,
Chono further discloses wherein the processing circuitry is further configured to display information indicating that a transition has bene made from the first blood stream imaging mode to the second bloodstream imaging mode (See at least fig. 6 (110) and corresponding disclosure in at least [0067] which discloses the cursor indicating the doppler measurement position 110 in the continuous wave doppler mode is of a circular shape. Examiner thus notes this would indicate that the transition is made from the first bloodstream imaging mode (i.e. pulsed wave mode) to the second blood stream imaging mode (continuous wave mode))

Regarding claim 8,
Chono further discloses wherein the first bloodstream imaging mode displays flow rate information of a bloodstream (See at least fig. 5 (flow velocity). Examiner notes the flow velocity is from the first bloodstream imaging mode (i.e. pulsed wave doppler)) and the second bloodstream imaging mode displays flow rate information of a bloodstream (See at least fig. 6 (flow velocity))

Regarding claim 9,
Chono further discloses wherein the imaging method is defined by a scan protocol and signal processing ([0003] which discloses a method called continuous wave doppler is for using continuous waves over a wide range on an ultrasound beam and a method called pulsed wave doppler for using pulse waves in a local area on an ultrasound beam. Examiner notes that signal processing of each of the waves would necessarily be included in the imaging method)

Regarding claim 17,
Chono further discloses wherein the display parameter is at least one of a flow rate range ([0033] which discloses the flow in the opposite direction (retrograde flow) is colored blue and [0067] which discloses the blood flow velocity will be high in a retrograde flow position. Examiner thus notes the display parameter is a flow rate range in its broadest reasonable interpretation) 

Regarding claim 18,
Chono further discloses wherein the processing circuitry is further configured to make the determination by comparing the display parameter after the change with a threshold ([0067] which discloses in consideration of the velocity of the blood flow, only when the velocity of the blood flow in a retrograde flow position is equal to a predetermined value or greater, the Doppler mode may be changed to the continuous wave Doppler mode)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chono in view of Cadieu et al. (US 20210052255 A1), hereinafter Cadieu.
Regarding claim 4,
	Chono teaches the elements of claim 1 as previously stated. Chono fails to explicitly teach wherein the processing circuitry is further configured to display information that recommends the second bloodstream imaging mode when the display parameter after the change is more suitable for the second bloodstream imaging mode than for the first bloodstream imaging mode.
	Cadieu, in a similar field of endeavor involving ultrasound imaging methods, teaches processing circuitry configured to display information that recommends a second imaging mode when a display parameter after a change is more suitable for the second imaging mode than for the first imaging mode ([0014] which discloses the program code is enabled to detect in the acquired imagery, a feature of the target organ mode mapped to a different operating mode (i.e. more suitable for a second imaging mode) and to respond to the detection by displaying a recommendation in a display of the computer to change operating modes of the ultrasound imaging probe)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Chono to include displaying information as taught by Cadieu in order to allow the user to visualize when a transition between imaging modes is occurring. Such a modification would provide ultrasound guidance that is not dependent on the skill of the operator, therefore, specialized knowledge and expertise on the part of the ultrasound operator to acquire high quality ultrasound images is not required and iterative trial and error can be avoided (see Cadieu [0006]-[0010])

	Regarding claim 5,
Chono, as modified, further teaches wherein the processing circuitry is further configured to display information regarding whether or not to transition from the first bloodstream imaging mode to the second bloodstream imaging mode (Examiner notes in the modified system the displayed recommendation of Cadieu (see [0014] as cited above) is considered information regarding whether or not to transition to the second imaging mode in that it displays a recommendation (i.e. information) to transition to the second imaging mode)

Regarding claim 6,
Chono, as modified, further teaches wherein the processing circuitry is further configured to transition from the first bloodstream imaging mode to the second bloodstream imaging mode when a transition command is issued ([0067] which discloses the mode of the doppler measurement in this Doppler measurement position (i.e. in the retrograde flow position) is automatically changed from the pulsed Doppler mode (i.e. a first bloodstream imaging mode) to the continuous wave doppler mode (i.e. during the pulsed Doppler mode. Examiner notes that such an automatic changing of modes would require a transition command to be issued at least by the system in its broadest reasonable interpretation.)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chono in view of Shibata et al. (US 20150359507 A1), hereinafter Shibata.
Regarding claim 19,
Chono teaches the elements of claim 18 as previously stated. Chono fails to explicitly wherein the processing circuitry is further configured to:
Receive a change in the threshold; and 
Make the determination by comparing the display parameter after the change with the threshold after the change.
Shibata, in a similar field of endeavor involving ultrasound flow imaging, teaches processing circuitry (at least fig. 8 (147) and corresponding disclosure in at least [0079]) configured to receive a change in a threshold ([0079] which discloses the determination processor stores a velocity threshold and further discloses when the condition changing unit changes the velocity threshold) and make a determination by comparing a display parameter with the threshold after the change ([0079] which discloses the determination processor compares a velocity received from the calculator with a velocity threshold and further discloses when the condition changing unit changes the velocity threshold, the determination processor makes this determination with reference to a new velocity threshold)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Chono to include receiving a change in threshold and making the determination by comparing the display parameter after the change with the threshold after the change as taught by Shibata in order to provide an updated threshold in correspondence with a magnitude of change over time such that reduction of clutter and motion artifacts are taken into account (see Shibata [0034] which discloses when clutter occurs due to the movement of the subject tissue a difference is caused…. The larger movement of the subject tissue or the probe causes a greater change in the shape of the subject tissue and [0040]-[0041] which discloses the velocity threshold is changed in based on the magnitude of change). Examiner additionally notes that a person having ordinary skill in the art would have been motivated to modify the system to receive a change in the threshold in order to provide flexibility to the user, such that when the current threshold is not ideal a user may change the threshold to maintain imaging in a pulse-wave mode at a higher velocity or switch to the continuous wave imaging mode at a lower velocity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793